not a protected due process right. See Sandin v. Conner, 515 U.S. 472, 486
                (1995). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                        / Aett AA;               J.
                                                  Hardesty


                                                                                 J.
                                                  Douglas


                                                                                 J.




                cc: Hon. Gary Fairman, District Judge
                     Jamal Damon Hendrix
                     Attorney General/Ely
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A